Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-15, 17-20, 22-24, 26-29, 31-33, 39-41, 44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on Applicant's arguments, see Appeal Brief, filed 10/11/2021, the prior art of record neither anticipates nor render obvious the combination of limitations set for the independent claims.
Regarding independent claims 13, the prior art of record taken alone or in combination, fails to disclose or render obvious: “accessing information indicating a first set of virtual objects associated with a first surface orientation and a second set of virtual objects associated with a second surface orientation; in response to determining that the orientation of the physical surface is the first surface orientation, selecting the first set of virtual objects; in response to determining that the orientation of the physical surface is the second surface orientation, selecting the second set of virtual objects; determining a set of available user interface options corresponding to the selected first or second set of virtual objects; determining a first number of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with an area available on the physical surface, wherein the first number is less than a number of user interface options in the set of available user interface options; selecting, from the set of available user interface options, a subset of user 
Regarding independent claims 22, the prior art of record taken alone or in combination, fails to disclose or render obvious: “access information indicating a first set of virtual objects associated with a first surface orientation and a second set of virtual objects associated with a second surface orientation; in response to determining that the orientation of the physical surface is the first surface orientation, select the first set of virtual objects; in response to determining that the orientation of the physical surface is the second surface orientation, select the second set of virtual objects; determine a set of available user interface options corresponding to the selected first or second set of virtual objects; determine a first number of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with an area available on the physical surface, wherein the first number is less than a number of user interface options in the set of available user interface options; select, from the set of available user interface options, a subset of user interface options equal to the first number;” in combination with all the limitations recited in claim 22.
 Regarding independent claims 33, the prior art of record taken alone or in combination, fails to disclose or render obvious: “accessing information indicating that a first set of virtual objects is associated with a first surface orientation and that a second set of virtual objects associated with a second surface orientation; receiving an indication to initiate an interaction with the wall; in response to determining that the first surface orientation is horizontal, select the first set of virtual objects; determining user information associated with an area available on the wall; accessing a set of available 
Regarding independent claims 44, the prior art of record taken alone or in combination, fails to disclose or render obvious: “accessing information indicating that a first set of virtual objects is associated with a first surface orientation and that a second set of virtual objects associated with a second surface orientation; receiving an indication to initiate an interaction with the wall; in response to determining that the first surface orientation is horizontal, select the first set of virtual objects; determining user information associated with an area available on the wall; accessing a set of available user interface options associated with the first set of virtual objects and based on the user information; determining, based at least on the area available on the wall and on the first surface orientation of the wall, a first set of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with an area available on the wall, wherein a number of the first set of user interface options is less than a number of user interface options in the set of available user interface options” in combination with all the limitations recited in claim 44.



Claims 14-15, 17-20, 23-24, 26-29, 31-32, 39-41 depend either directly or indirectly from independent claim 13, 22 or 33 and are allowable for at least the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARAH LE/Primary Examiner, Art Unit 2619